DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein contact surfaces of the color changeable layer with the first electrode layer and the second electrode layer extend along upper, lower, and side surfaces of the color changeable layer, so that a color change rate is increased when a voltage is applied” particularly “so that a color change rate is increased when a voltage is applied” has clarity issues.  It is unclear if applicant is requiring a particular arrangement “so that a color change rate is increased when a voltage is applied” or is reciting a benefit that would necessarily flow from the claimed structure.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  In light of the specification, see page 7 line 22-page 8 line 3, for purposes of examination the examiner will interpret that a structure that has “contact surfaces of the color changeable layer with the first electrode layer and the second electrode layer extend along upper, lower, and side surfaces of the color changeable layer” would inherently cause “a color change rate is increased when a voltage is applied.”
Claims 2-8 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 5 the abbreviation “PVDF-HFP” fails to distinctly claim the limitation.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. See MPEP 2173.  In this case the abbreviation does not clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  In light of the specification the examiner would suggest and for purposes of examination use “poly(vinylidene fluoride-co-hexafluoropropylene) (PVDF-HFP).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. US Patent Application Publication 2004/0042059.
Regarding claim 1 Minami discloses a color changeable plastic (title e.g. figure 9), comprising: a first electrode layer (abstract e.g. lower electrode film 2) having conductivity (axiomatic); a color changeable layer (abstract e.g. electrochromic/EC layer 3) disposed on the first electrode layer to cover an upper surface and a side surface of the first electrode layer (see figure 9), and including a material whose color changes depending on whether a voltage is applied (axiomatic, further paragraph [0004]); and a second electrode layer (abstract e.g. upper electrode film 4) having conductivity (axiomatic), and disposed on the color changeable layer to cover an upper surface and a side surface of the color changeable layer (see figure 9), wherein contact surfaces of the color changeable layer with the first electrode layer and the second electrode layer extend along upper, lower, and side surfaces of the color changeable layer (see figure 9), so that a color change rate is increased when a voltage is applied (inherent benefit that necessarily flows from the structure, see 112 section above).
Regarding claim 6 Minami discloses the color changeable plastic of claim 1, as set forth above.  Minami further discloses wherein a transparent clear coat layer is disposed on the second electrode layer to cover the first electrode layer, the color changeable layer, and the second electrode layer (paragraph [0003] “films are usually sealed with a sealing resin (not shown) as a whole”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. US Patent Application Publication 2004/0042059 in view of Pande et al. “Octa-viologen substituted polyhedral oligomeric silsesquioxane exhibiting outstanding electrochromic performances” Chemical Engineering Journal 393 (2020) 124690.
Regarding claims 2-5 Minami discloses the color changeable plastic of claim 1, as set forth above.  Minami the does not disclose wherein each of the first electrode layer and the second electrode layer includes a composite of silver nanowire and polystyrene sulfonate, as recited in claim 2; wherein each of the first electrode layer and the second electrode layer comprises divinyl sulfone (DVS), as a cross-linking agent, added to the composite, as recited in claim 3; wherein the color changeable layer includes octa-hexyl viologen substituted polyhedral oligomeric silsesquioxane (OHV-POSS), as recited in claim 4; wherein the color changeable layer further comprises an ionic medium including poly(vinylidene fluoride-co-hexafluoropropylene) (PVDF-HFP), as required by claim 5.
Pande teaches an electrochromic device (abstract) and further teaches each of the first electrode layer and the second electrode layer includes a composite of silver nanowire and polystyrene sulfonate (Highlights 4th bullet point e.g. figure 5a with AG nanowire-PEDOT-PSS electrodes),  wherein each of the first electrode layer and the second electrode layer comprises divinyl sulfone (DVS), as a cross-linking agent, added to the composite (last paragraph of section 2 “Flexible electrodes were prepared using silver nanowire (AgNW) and PEDOT:PSS composite conducting materials ... and DVS (10%) were also added”), wherein the color changeable layer includes octa-hexyl viologen substituted polyhedral oligomeric silsesquioxane (OHV-POSS) (title & Highlights 1st & 2nd bullet point e.g. figure 5a OHV-POSS ion gel film), wherein the color changeable layer further comprises an ionic medium including poly(vinylidene fluoride-co-hexafluoropropylene) (PVDF-HFP) (Section 2.3 1st paragraph “ion gel solution was prepared by mixing [OHV-POSS][PF6]16 (300 mg) as an active species, methyl-ferrocene (10 mg) as an anodic species, PVDF-HFP (400 mg) as a polymer matrix, and [BMIM][BF4]”), for the purpose of having outstanding electrochromic performance (title & Highlights 3rd bullet point).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Minami to have each of the first electrode layer and the second electrode layer includes a composite of silver nanowire and polystyrene sulfonate, each of the first electrode layer and the second electrode layer comprises divinyl sulfone (DVS), as a cross-linking agent, added to the composite, the color changeable layer includes octa-hexyl viologen substituted polyhedral oligomeric silsesquioxane (OHV-POSS) and the color changeable layer further comprises an ionic medium including poly(vinylidene fluoride-co-hexafluoropropylene) (PVDF-HFP) as taught by Pande for the purpose of having outstanding electrochromic performance.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. US Patent Application Publication 2004/0042059 in view of Yamamoto et al. US Patent Application Publication 2017/0235203.
Regarding claims 7-8 Minami discloses the color changeable plastic of claim 1, as set forth above.  Minami further disclose wherein the first electrode layer (e.g. 2), the color changeable layer (e.g. 3), and the second electrode layer (e.g. 4) are coupled to an upper surface of a substrate (e.g. substrate 1).
Minami the does not disclose wherein the first electrode layer further comprises a photocatalytic layer thereunder1, as recited in claim 7; or the substrate being plastic, as required by claim 8.  
Yamamoto teaches an electrochromic device (title e.g. figure 9) and further teaches wherein the first electrode layer (e.g. electrode 134) further comprises a photocatalytic layer (e.g. antidegradation layer 135, paragraph [0128] discloses material of the antidegradation layer may be titanium oxide & paragraph [0007] notes “titanium oxide, which is a photocatalytic active material”) thereunder (see figure 9) for the eponymous purpose of reducing degradation; and the substrate (e.g. support/lens 120) being plastic (paragraph [0121] disclose the substrate/support may be plastic for the purpose of having a high index (paragraph [0193]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the device as disclosed by Minami to have the first electrode layer further comprises a photocatalytic layer thereunder and the substrate being plastic as taught by Yamamoto for the purpose of reducing degradation and having a high index, respectively.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/341,922 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of the instant application are broader than the claims of ‘922 any device reading on ‘922 would necessarily read on the broader device of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 
17/341,922
1. A color changeable plastic, comprising: 
a first electrode layer having conductivity; 
a color changeable layer disposed on the first electrode layer to cover an upper surface and a side surface of the first electrode layer, and including a material whose color changes depending on whether a voltage is applied; and 
a second electrode layer having conductivity, and disposed on the color changeable layer to cover an upper surface and a side surface of the color changeable layer, 
wherein contact surfaces of the color changeable layer with the first electrode layer and the second electrode layer extend along upper, lower, and side surfaces of the color changeable layer, so that a color change rate is increased when a voltage is applied.
1. A color-changeable plastic comprising: 
a first conductive electrode layer; 
a color change layer disposed on the first conductive electrode layer, configured to cover a top surface of the first conductive electrode layer, and made of a substance that changes color depending on whether a voltage is applied; 
a second conductive electrode layer disposed on the color change layer, configured to cover a top surface and side surfaces of the color change layer, and configured to change the color of the color change layer with the first conductive electrode layer when the voltage is applied; and 
a conductive guide disposed at at least one of the first conductive electrode layer or the second conductive electrode layer, and configured to guide a movement of electrons and a color change direction of the color change layer when the voltage is applied.  
2. The color changeable plastic of claim 1, wherein each of the first electrode layer and the second electrode layer includes a composite of silver nanowire and polystyrene sulfonate.

2. The color changeable plastic of claim 1, wherein each of the first electrode layer and the second electrode layer includes a composite of silver nanowire and polystyrene sulfonate.
2. The color-changeable plastic of claim 1, wherein the first conductive electrode layer and the second conductive electrode layer are composites of a silver nanowire and a polystyrene sulfonate.
3. The color changeable plastic of claim 2, wherein each of the first electrode layer and the second electrode layer comprises divinyl sulfone (DVS), as a cross-linking agent, added to the composite.
3. The color-changeable plastic of claim 2, wherein the composites of the first conductive electrode layer and the second conductive electrode layer further include divinyl sulfone (DVS) as a crosslink agent.


While the limitations of instant application’s claims 1 and 2 are broader than the claim 1 of ‘922 any device reading on claim 1 of ‘922 would automatically read on claims 1 and/or 2 of the instant application.  Particularly, it is noted that ‘922 specification paragraphs [0009-12] discloses that a conductive guide may be the silver nanowires.  Thus, the silver nanowires required by the instant application are commensurate with the conductive guide required by ‘922.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. US Patent Application Publication 2008/0128286, in regards to use of electrodes using Ag nanowires and electrochromic polymer using PVDF-HFP.
Konkin et al. US Patent Application Publication 2015/0378234, in regards to use of PVDF-HFP in plastic  electrochromic materials.
Mei et al. US Patent Application Publication 2019/0086757, in regards to use of PVDF-HFP in plastic  electrochromic materials.
Tracy et al. US Patent 4,645,308, in regards to a device, see figure 3, wherein contact surfaces of the color changeable layer (electrochromic material 46) with the first electrode layer (52) and the second electrode layer (42) extend along upper, lower, and side surfaces of the color changeable layer on a plastic substrate and having a TiO2 (a photocatalyst) layer (44 & column 4 lines 34-40) associated with an electrode layer.
Endo et al. US Patent 5,187,607, in regards to a similar device, see figures 2-4.
Lee et al. US Patent Application Publication 2009/0211640, in regards to a similar device, see figure 1.
Dixit et al. US Patent Application Publication 2017/0176831, in regards to a similar device, see figure 1E.
Noh et al. “Cost-effective ITO-free organic solar cells with silver nanowire–PEDOT:PSS composite electrodes via a one-step spray deposition method” Solar Energy Materials & Solar Cells, vol. 120, pp 226–230, 2014, in regards to electrode including includes a composite of silver nanowire and polystyrene sulfonate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 October 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding term “thereunder” is not interpreted to mean a particular direction, since no frame of reference has been established.